     Case 2:18-cr-00034 Document 214 Filed 05/25/21 Page 1 of 1 PageID #: 2655



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL ACTION NO. 2:18-00034

PHYLLIS DOTY

                                      ORDER

        Pending before the court is a letter from a case

manager/counselor at Midway Rehabilitation Center in Knoxville,

Tennessee.      The letter recommends that the court “consider

amending the conditions of Home Confinement (24-hour monitor).”

Defendant appears to be within the custody of the Bureau of

Prisons, not on supervised release. 1           Accordingly, the letter

should be directed to the BOP, not the court.

        The Clerk is directed to send a copy of this order to

counsel of record, any unrepresented parties, and the Probation

Office of this court.         The United States is directed to forward

a copy of this order to the BOP.

       It IS SO ORDERED this 25th day of May, 2021.

                                ENTER:



                                           David A. Faber
                                           Senior United States District Judge




1 On June 23, 2020, the court denied defendant’s motion for
compassionate release. (ECF No. 207.)
